Citation Nr: 0206144	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  95-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to hypotensive lower 
esophageal sphincter with distal esophagitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to March 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Salt Lake City, Utah (AOJ).  This case was transferred to the 
VA Regional Office in Washington, DC (RO) after this decision 
was promulgated, during the pendency of the appeal.


FINDING OF FACT

Irritable bowel syndrome was not shown in service nor is it 
shown to be related thereto; nor has it been shown to be 
related to the veteran's hypotensive lower esophageal 
sphincter with distal esophagitis.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
active military duty, nor is it proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Prior to service entrance, the veteran was hospitalized for 
gastrointestinal bleeding in 1968.  An upper gastrointestinal 
series was normal.  The diagnosis was hemorrhagic gastritis.  
Additionally, a preservice private medical record reported  
that the veteran had a nervous stomach that had been 
completely cured.  On the veteran's service entrance 
examination in May 1973, she reported a history of an upper 
gastrointestinal bleed in 1968.  On examination, the upper 
gastrointestinal system was reported as normal.  However, in 
November 1973, the veteran complained of nausea and vomiting.  
The diagnosis was acute gastroenteritis.  

Thereafter in January 1974, peptic gastritis and esophagitis 
was found.  An panendoscopy in August 1974, indicated a 
dilated esophagus, with patulous esophagogastric junction and 
distal esophagitis.  Esophageal biopsies found fragments of 
superficial squamous epithelium and gastric mucosal glands, 
without significant abnormalities.  The microscopic diagnosis 
was nonspecific esophagitis.  In June 1975, a barium swallow 
of the upper gastrointestinal found a slightly dilated 
esophagus, with abnormal motility compatible with a 
connective tissue disorder; a dilated stomach which appeared 
normal; and a normal duodenum and visualized small bowel.  In 
July 1975, a barium swallow, upper gastrointestinal series, 
and small bowel follow through was conducted which found 
esophageal dysmotility compatible with scleroderma, with a 
normal gastroesophageal junction, with no evidence of 
gastroesophageal reflux, and a normal duodenal bulb, 
duodenum, and small bowel.  A periodic examination conducted 
in August 1977, diagnosed hypotensive lower esophageal 
sphincter with distal esophagitis, and status post 
hemorrhagic gastritis of undetermined etiology.  Irritable 
bowel syndrome was not reported.  In March 1978, the veteran 
complained of excessive bloating and belching in the late 
afternoon and evening.  The diagnosis was hiatal hernia, with 
reflux.  

A VA examination conducted in May 1978, reported no palpable 
organs or masses of the abdomen.  Peristalsis was normally 
active.  The examiner noted the veteran's history and stated 
that at the time of the examination, she remained fairly 
comfortable on medication and a restricted diet, plus 
sleeping with the head of the bed elevated.  The diagnoses 
included hypotensive lower esophageal sphincter with distal 
esophagitis, from service medical records and history; and 
hemorrhagic gastritis, by history only, not present at this 
examination.  

A private upper gastrointestinal endoscopy conducted in June 
1978, found mild gastroesophageal reflux with mild 
esophagitis.  The pathology report of the endoscopic biopsies 
found columnar mucosa and glands histologically resembling 
gastric cardia, showing marked active inflammation.  Service 
connection for hypotensive lower esophageal sphincter with 
distal esophagitis was granted by a rating decision dated in 
July 1978.

In March 1985, an upper gastrointestinal endoscopy was 
performed, with no evidence of peptic ulcer disease found.  
The pathology report diagnosed chronic esophagitis and 
glandular epithelium consistent with Barrett's esophagitis.  
The remainder of the examination disclosed mild anemia.  
Stools were negative for occult blood.  A flexible 
sigmoidoscopy was also performed, with no evidence of a tumor 
or internal hemorrhoids.  An endoscopy was performed in 
August 1986, which showed a hiatus hernia.  The duodenal 
biopsy showed moderate non-specific chronic inflammation.  A 
upper gastrointestinal series with a small bowel follow 
through found esophagitis and a small hiatal hernia.  There 
was no stricture or ulceration.  The rest of the upper 
gastrointestinal tract was normal.  The small bowel follow 
through was normal.  

A private hospital report dated in August 1986, indicated 
that the veteran had an eating disorder and irritable bowel 
syndrome.  The examiner noted that the veteran had been 
treated for an irritable bowel "picture" for 5 to 7 years 
with medication.  

A flexible sigmoidoscopy was conducted in January 1987, which 
showed minimal punctate hemorrhages, probably due to enema.  
The impression was possible early ulcerative proctitis, but 
probable normal examination.  A flexible sigmoidoscopy was 
conducted in February 1988, which showed slight erythema of 
the sigmoid, but was an otherwise normal examination in a 
sensitive, tender sigmoid colon.  The pathology report 
diagnosed benign colonic mucosa, with slight edema of the 
lamina propria.  A private upper gastrointestinal endoscopy 
report dated in August 1989, indicated the esophagus had 
normal contractility and mucosal detail, with good 
contraction of the lower esophageal sphincter.  The stomach 
demonstrated normal distensibility, contractility, and 
mucosa.  The duodenal cap and descending limb of the duodenum 
had a normal appearance without evidence of ulceration or 
bleeding.  The impression was a normal upper gastrointestinal 
endoscopy examination. 

A private upper gastrointestinal endoscopy report dated in 
April 1992, indicated that the larynx showed some reddening 
of the arytenoid cartilages.  The vocal cords were normal.  
The lower esophagus showed significant Barrett's esophagus 
without esophagitis.  No tumors were seen.  There was a fixed 
hiatal hernia.  The remainder of the stomach, antrum, 
pylorus, duodenal cap and descending limb of the duodenum 
were normal.  The impressions were Barrett's esophagus, fixed 
hiatal hernia, possible reflux laryngitis, and rule-out 
Helicobacter pylori gastritis.  The pathology report found 
chronic gastritis, with Helicobacter pylori negative.

Private records indicate that the veteran underwent an upper 
gastrointestinal endoscopy in January 1994.  The lower 
esophagus demonstrated moderate Barrett's esophagus, with one 
small area of ulceration at the cephalad part of the 
Barrett's.  The antrum of the stomach was slightly 
erythematous; the remaining part of the stomach was normal.  
The duodenal cap, descending limb and third portion of the 
duodenum had a normal appearance, without evidence of 
ulceration or bleeding.  The impression was Barrett's 
esophagus, with a reflux ulcer and possible antral gastritis.  
The pathology report with regard to the esophageal biopsies 
found gastric mucosa with mild chronic inflammation and 
goblet cell metaplasia and stratified squamous epithelium, 
esophageal, mild chronic inflammatory response.  With regard 
to the gastric biopsies, mild chronic inflammation was found.  
Helicobacter pylori-type organisms were not found.  The 
pathology report stated that the histologic findings were 
suggestive of a Barrett's esophagus.  

An upper gastrointestinal endoscopy in June 1994, 
demonstrated moderate Barrett's esophagus, without evidence 
of esophagitis or erosions.  There was no stricture.  The 
stomach, body, fundus and antrum demonstrated normal 
distensibility, contractility, and mucosal detail.  The 
duodenal cap, descending limb and third portion of the 
duodenum had a normal appearance, without evidence of 
ulceration or bleeding.  The impression was Barrett's 
esophagus and clearing of previous reflux esophagitis.  The 
pathology report indicated histologic features consistent 
with reflux esophagitis, associated with large areas of 
intestinal metaplasia, consistent with Barrett's esophagus.  

A VA examination conducted in July 1994, reported heartburn 
daily when not on medication, and no diarrhea or bright red 
bleeding.  Examination of the abdomen noted it was soft, with 
no hepatosplenomegaly.  The diagnoses included 
gastroesophageal reflux disease and Barrett's esophagus.  At 
an additional VA examination, the veteran denied epigastric 
pain, but had daily heartburn and occasional reflux, which 
lasted approximately 30 minutes at a time.  The diagnoses 
were gastroesophageal reflux disease and hiatal hernia.   

An obstructive series conducted in November 1994, found 
moderate gaseous gastric distention.  The examination was 
otherwise within normal limits.  A colonoscopy report dated 
in April 1995, showed no abnormalities throughout the colon.  
The impression was rule out microscopic colitis and probable 
irritable bowel.  The pathology report showed focal benign 
mucosal lymphoid nodule.  The pathologist commented that 
there were no specific features to support a diagnosis of 
collagenous or lymphocytic colitis.  An upper 
gastrointestinal endoscopy report dated in May 1995, found 
significant Barrett's esophagus with no tumors present.  The 
stomach demonstrated normal mucosal detail and contractility 
of the fundus, body, and antrum.  The duodenal cap, 
descending limb and third portion of the duodenum had no 
evidence of ulceration or bleeding.  The impression was 
Barrett's esophagus and possible Helicobacter pylori 
gastritis.  The pathology report of the esophageal biopsy 
showed esophageal and gastric type mucosa consistent with 
Barrett's esophagus.  The gastric "antrum" biopsy showed 
focal chronic inflammation, however, Helicobacter-like 
organisms could not be identified.

VA outpatient treatment records dated from 1978 to 1995, 
continue to show findings of Barrett's esophagus and 
gastroesophageal reflux disease.  Chronic diarrhea was 
reported in 1988 and 1990.  In July 1991, irritable bowel 
syndrome was reported.  However, in September 1995, an 
emptying study was normal.  Nevertheless, it was noted that 
the fullness the veteran complained of was likely secondary 
to irritable bowel syndrome.  A pathology report dated in 
March 1996, found glandular mucosa with intestinalization, 
compatible with specialized type Barrett's esophagus mucosa.  

At a personal hearing before a Hearing Officer at the AOJ in 
April 1996, the veteran testified that although it was her 
belief that her irritable bowel syndrome was secondary to 
hypotensive lower esophageal sphincter with distal 
esophagitis, she did not have medical evidence to confirm her 
belief, nor had she been told this by a medical practitioner.

A VA examination conducted in May 1996, found the scaphoid 
was without any masses, tenderness, or hepatosplenomegaly.  A 
barium esophagogram found patulous esophagus, without mass or 
stricture.  A small fixed hiatus hernia was present.  No 
reflux could be elicited.  VA outpatient treatment records 
indicate that in May 1996, the veteran complained of lower 
abdominal pain.  The diagnosis was irritable bowel syndrome.  
In October 1996, the veteran was prescribed medication for 
irritable bowel syndrome.  The veteran underwent an 
esophagogastroduodenoscopy in April 1997, which found 
Barrett's esophagus.  In June 1997, the veteran complained of 
low abdominal pain with bright red blood mucus.  The 
diagnoses were lower gastrointestinal bleed and irritable 
bowel.  Irritable bowel syndrome was reported as controlled 
with medication in October 1997.  

A VA examination conducted in December 1997, indicated that 
the veteran's abdomen was soft without organomegaly or 
tenderness to palpation.  Bowel sounds were within normal 
limits on all four quadrants.  The diagnoses included a 
"long history of abnormalities" in the motion of the 
esophagus and hypotensive lower esophageal sphincter, a small 
fixed hiatal hernia, and Barrett's syndrome; and the 
"subsequent development" of mild irritable bowel syndrome, 
which was noted as stable.  

A VA examination conducted in June 1999, disclosed bloating, 
bowel sounds were hyperactive, and increased tympanic note to 
percussion was shown.  There was no localized tenderness, no 
mass, no organ enlargement, and no hernia.  No external 
hemorrhoids or tags were found, and no masses were palpable 
in the rectum.  The stool test was negative for blood.  A VA 
outpatient treatment record dated in August 1999, reported no 
complaints of diarrhea or irritable bowel syndrome.  

A VA examination conducted in August 2001, reported that the 
abdomen was soft and nontender, without heptosplenomegaly.  
There was no abnormal guarding, tenderness, or rebound.  
Bowel sounds were normoactive.  The diagnoses were reflux 
esophagitis with Barrett's esophagus and irritable bowel 
syndrome.  The examiner opined that there was no evidence 
that the irritable bowel syndrome was related to reflux 
esophagitis.  After a complete review of the claims file, the 
examiner opined in December 2001, that the "irritable bowel 
syndrome was not connected to [the veteran's] . . . 
hypertensive (sic) esophageal sphincter and reflux 
esophagitis.  It is not at least as likely as not that her 
irritable bowel syndrome is related to [the veteran's] 
service connected condition."  The examiner further opined 
in January 2002, that the veteran's irritable bowel syndrome 
is "not connected to any illness or injury.  It is not due 
to any illness or injury that had happened in service."

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
AOJ's and RO's determinations of the veteran's claim, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Veterans Claims Assistance Act and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to this issue.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The veteran has been provided with VA examinations in 
connection with the issue on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing the issue on appeal.  The veteran has submitted 
pertinent evidence in support of her claim.  The AOJ and RO 
have informed the veteran by letters, the statement of the 
case, and supplemental statements of the case of the evidence 
needed to substantiate her claim and advised her of the 
evidence it has obtained.  The RO complied with a Board 
remand dated in March 2001, and obtained additional evidence.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is satisfied that the facts relevant to this claim 
has been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claims in light of the implementing regulations 
would only serve to further delay resolution of the claims 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the veteran's 
claim on appeal.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304 
(2001).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Pertinent regulations provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, in Allen v. 
Brown, 7 Vet. App. 439 (1994) (en banc), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability.  Id. at 448.

In the instant case, there is no evidence of irritable bowel 
syndrome in service or evidence that it is related to the 
veteran's military service.  Indeed, a VA examiner stated 
that the veteran's irritable bowel syndrome was not related 
to her military service.  Additionally, there is no medical 
evidence of record that irritable bowel syndrome is related 
to the veteran's service-connected hypotensive lower 
esophageal sphincter with distal esophagitis.  Although the 
veteran testified at a personal hearing before the Hearing 
Officer at the AOJ in April 1996, that it was her belief that 
irritable bowel syndrome was related to her service-connected 
hypotensive lower esophageal sphincter with distal 
esophagitis, her testimony is not competent evidence to 
establish the etiology of this disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge.  Although the veteran 
had training as a nursing assistant, it has not been shown 
that she has the special knowledge and experience of a 
trained physician.  Accordingly, the veteran is not competent 
to make a determination that irritable bowel syndrome is 
related to her service-connected disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Most importantly, a VA examiner opined that the veteran's 
irritable bowel syndrome was not due to her service-connected 
hypotensive lower esophageal sphincter with distal 
esophagitis.  Moreover, the examiner stated that the 
veteran's irritable bowel syndrome was not related to or 
connected to her service-connected disorder.   

Accordingly, as there is no evidence of irritable bowel 
syndrome in service or of being related thereto, and there is 
no evidence that irritable bowel syndrome was caused by or 
due to the veteran's service-connected hypotensive lower 
esophageal sphincter with distal esophagitis, or that it is 
in anyway related to a service-connected disorder, to include 
being aggravated by, service connection for this disorder is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for irritable bowel syndrome is denied.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

